ADAMS, Circuit Judge,
concurring.
While I share the majority’s concern that federal courts not intrude, except in extraordinary circumstances, in the arbitral process — and while I agree that this case does not present the sort of “extraordinary circumstances” that, under Ludwig Honold, warrants the abandonment of judicial restraint — I write separately to express my discomfort at the unfortunate result reached today.
Judge Garth has aptly set forth the exceedingly narrow standard to which we must adhere in reviewing the arbitrator’s decision. Applying this standard, Judge Garth concludes — correctly, I believe — that this Court is without power to disturb the arbitrator’s findings and conclusions. Regardless of how impeccable this analysis may be from a legal perspective, however, I have no doubt that the citizens of Kane when they learn of our decision will be astonished at the result. While we may *684justify our decision as reflecting a national commitment to arbitration, or perhaps simply as the inevitable outgrowth of a line of judicial precedent, the fact remains that today we condone the reinstatement of a person whose actions, advertent or not, very nearly had disastrous consequences.
The problem, as I see it, lies not in the legal principles enunciated in Ludwig Honold, or even in the rather questionable judgment of the arbitrator — for bad judgment is a risk our system assumes when it subjects arbitrators’ decisions to such limited scrutiny — but rather in the contract entered into by Kane Gas that required the company to prove “sabotage,” “espionage,” or “deliberate restriction of output” before it could subject an employee to a first-offense penalty of discharge. See Appendix at 322a. Had the company’s burden been lesser — had the company, for example, been required only to show negligence or recklessness — I have little doubt that Alan Pritchard would not be returning to his post. (Indeed, the arbitrator in this case found that Pritchard’s act had been “one of inadvertence, albeit, reckless.” Appendix at 16a.) I am both surprised and disturbed that a Kane Gas employee may not be dismissed for reckless inadvertence when the conduct in question poses a serious hazard to the lives of the citizens. In such a high-risk occupation, with the safety of entire communities at stake, it would appear prudent, if not essential, for the company to have insisted upon a provision in its contract that would have permitted the discharge of a grossly errant, albeit not intentionally destructive, employee.
In the absence of such a provision, and in view of the rule of judicial deference to arbitrators’ decisions, I am bound to arrive at the result reached by the majority.